Case: 2:18-cv-00272-MHW-CMV Doc #: 95 Filed: 06/09/21 Page: 1 of 1 PAGEID #: 3318

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Stacie Ray, ef ai.,

Plaintiffs, Case No. 2:18-cv-272
Vv. Judge Michael H. Watson
Director, Ohio Department of Magistrate Judge Vascura

Health, et a/.,

Defendants.

ORDER

 

On June 8, 2021, the parties reported that they are continuing their
negotiations on a proposed consent judgment and on attorneys’ fees. The
parties are ORDERED to file their joint proposed consent judgment by JUNE 22,
2021. The parties are encouraged to resolve the issue of attorneys’ fees by the
same date. To the extent that the parties are unable to agree on attorneys’ fees,
they are ORDERED to file a report detailing the status of those negotiations by
JUNE 22, 2021.

IT IS SO ORDERED. b LA hiker

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT
